This action was brought to recover for services alleged to have been performed by plaintiff between February 1, 1930, and January 15, 1937. He alleges that he duly managed, controlled, rented, leased and collected the rents of certain real estate in the borough of Brooklyn, for which services he seeks compensation. Plaintiff has recovered judgment, entered upon the verdict of a jury. From such judgment defendant appeals. Judgment reversed on the law and the facts, without costs, and complaint dismissed upon the law, with costs. Coneededly, plaintiff is not a licensed real estate broker. Some of the services claimed to have been rendered by him are clearly within the purview of the provisions of article 12-A of the Real Property Law; and no recovery may be had for any of the services rendered. (American Store Equipment & Constr. Corp. v. Jack Dempsey’s Punch Bowl, Inc., N. Y. L. J. May 4, 1939, p. 2055; affd., without opinion, 258 App. Div. 794; affd. by the Court of Appeals, 283 N. Y. 601.) Conceding, arguendo, that article 12-A does not apply, the verdict is against the weight of evidence. Lazansky, P. J., Hagarty, Johnston, Taylor and Close, JJ., concur.